UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

x

ALEJANDRO MANUEL ZAPATA OSORIO, 19-CV-04896 (LDH) (ST)
ARTURO DEL RAZO, BRAULIO

ROLANDO CASHABAMBA CHANGO, NOTICE OF DEPOSITION
BYRON SALVADOR BARRERA PURSUANT TO Fen. R. Civ. P. 30
SANCHEZ, CARLOS E. SIERRA

RODRIGUEZ, EDWIN FABRICIO

CASHABAMBA TUBON, JESUS SIERRA,

JUAN SIERRA, RAMON ROSALES

GALVEZ, RAUL CHAVEZ DIAZ,

SEGUNDO LEANDRO ALULEMA

GUANO, SEGUNDO NICOLAS

SIGUENCIA ENCALADA, and WILDER

RODRIGUEZ, individually and on behalf of

others similarly situated,

 

Plaintiffs,
-against-

VECTOR STRUCTURAL PRESERVATION
CORP. (D/B/A VECTOR STRUCTURAL
PRESERVATION), NORTH STAR
STRATEGY, INC. (D/B/A NORTH STAR
STRATEGY), BILL HANDAKAS,
VASSILIOS HANDAKAS, and SERGIO
DOE,

Defendants.

 

x
NOTICE OF DEPOSITION OF PLAINTIFF BYRON SALVADOR BARRERA SANCHEZ
PLEASE TAKE NOTICE that, pursuant to Feb. R. Civ. P. 30, the testimony, upon oral
examination of Plaintiff Byron Salvador Barrera Sanchez (“Plaintiff”), as an adverse party, will
be taken before a notary public who is not an attorney, or employee of an attorney, for any party
or prospective party herein, and is not a person who would be disqualified to act as a juror
because of interest or because of consanguinity or affinity to any party herein, via stenographic

reporting, at the offices of Rabinowitz, Galina & Rosen, 94 Willis Avenue, Mineola, New York

Page 1 of 2
Case 1:19-cv-04896-LDH-ST Document 38 Filed 08/31/20 Page 2 of 10 PagelD #: 70

rd

11501, on the 28" day of October, 2020, at 1:00 P.M. in the afternoon of that day.

PLEASE TAKE FURTHER NOTICE that said Plaintiff is required to produce at such
examination the following documents, electronically stored information, or objects, and must
permit inspection, copying, testing, or sampling of the material: All documents, electronically
stored information, or objects relating to Plaintiffs employment with any of the named
defendants and/or relating to Plaintiff's personal calendar (including, but not limited to, dates of
other employment, vacations, illnesses, etc.) for the time period during which Plaintiff was
employed by any of the named defendants.

Dated: August 29, 2020
Mineola, New York

RABINOWITZ, GALINA & ROSEN
Attorneys for Defendants

II

By: Mi¢hael’M. Rabinowitz, Esq.
94 Willis Avenue

Mineola, New York, 11501
Phone: (516) 739-8222
mrabinowitz(@randglaw.net

 

TO: Michael Faillace, Esq.
MICHAEL FAILLACE & ASSOCIATES, P.C.
Attorneys for Plaintiffs
60 East 42" Street
Suite 4510
New York, New York 10165
Phone: 212-317-1200
michael(@faillacelaw.com

Page 2 of 2
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

x

ALEJANDRO MANUEL ZAPATA OSORIO, 19-CV-04896 (LDH) (ST)
ARTURO DEL RAZO, BRAULIO

ROLANDO CASHABAMBA CHANGO, NOTICE OF DEPOSITION
BYRON SALVADOR BARRERA PURSUANT TO FEp. R. Civ. P. 30
SANCHEZ, CARLOS E. SIERRA

RODRIGUEZ, EDWIN FABRICIO

CASHABAMBA TUBON, JESUS SIERRA,

JUAN SIERRA, RAMON ROSALES

GALVEZ, RAUL CHAVEZ DIAZ,

SEGUNDO LEANDRO ALULEMA

GUANO, SEGUNDO NICOLAS

SIGUENCIA ENCALADA, and WILDER

RODRIGUEZ, individually and on behalf of

others similarly situated,

 

Plaintiffs,
-against-

VECTOR STRUCTURAL PRESERVATION
CORP. (D/B/A VECTOR STRUCTURAL
PRESERVATION), NORTH STAR
STRATEGY, INC. (D/B/A NORTH STAR
STRATEGY), BILL HANDAKAS,
VASSILIOS HANDAKAS, and SERGIO
DOE,

Defendants.

 

x
NOTICE OF DEPOSITION OF PLAINTIFF ARTURO DEL RAZO
PLEASE TAKE NOTICE that, pursuant to FED. R. Civ. P. 30, the testimony, upon oral
examination of Plaintiff Arturo Del Razo (“Plaintiff”), as an adverse party, will be taken before a
notary public who is not an attorney, or employee of an attorney, for any party or prospective
party herein, and is not a person who would be disqualified to act as a juror because of interest or
because of consanguinity or affinity to any party herein, via stenographic reporting, at the offices

of Rabinowitz, Galina & Rosen, 94 Willis Avenue, Mineola, New York 11501, on the 28" day of

Page 1 of 2
Case 1:19-cv-04896-LDH-ST Document 38 Filed 08/31/20 Page 4 of 10 PagelD #: 72

October, 2020, at 11:00 A.M. in the forenoon of that day.

PLEASE TAKE FURTHER NOTICE that said Plaintiff is required to produce at such
examination the following documents, electronically stored information, or objects, and must
permit inspection, copying, testing, or sampling of the material: All documents, electronically
stored information, or objects relating to Plaintiffs employment with any of the named
defendants and/or relating to Plaintiff's personal calendar (including, but not limited to, dates of
other employment, vacations, illnesses, etc.) for the time period during which Plaintiff was
employed by any of the named defendants.

Dated: August 29, 2020
Mineola, New York

RABINOWITZ, GALINA & ROSEN
Attorneys for Defendants

By: Mid¢hael M. Rabinowitz, Esq.
94 Willis Avenue

Mineola, New York, 11501
Phone: (516) 739-8222
mrabinowitz@randglaw.net

TO: Michael Faillace, Esq.
MICHAEL FAILLACE & ASSOCIATES, P.C.
Attorneys for Plaintiffs
60 East 42™ Street
Suite 4510
New York, New York 10165
Phone: 212-317-1200
michael(@faillacelaw.com

Page 2 of 2
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

x

ALEJANDRO MANUEL ZAPATA OSORIO, 19-CV-04896 (LDH) (ST)
ARTURO DEL RAZO, BRAULIO

ROLANDO CASHABAMBA CHANGO, NOTICE OF DEPOSITION
BYRON SALVADOR BARRERA PURSUANT TO Fen. R. Civ. P. 30
SANCHEZ, CARLOS E. SIERRA

RODRIGUEZ, EDWIN FABRICIO

CASHABAMBA TUBON, JESUS SIERRA,

JUAN SIERRA, RAMON ROSALES

GALVEZ, RAUL CHAVEZ DIAZ,

SEGUNDO LEANDRO ALULEMA

GUANO, SEGUNDO NICOLAS

SIGUENCIA ENCALADA, and WILDER

RODRIGUEZ, individually and on behalf of

others similarly situated,

 

Plaintiffs,
-against-

VECTOR STRUCTURAL PRESERVATION
CORP. (D/B/A VECTOR STRUCTURAL
PRESERVATION), NORTH STAR
STRATEGY, INC. (D/B/A NORTH STAR
STRATEGY), BILL HANDAKAS,
VASSILIOS HANDAKAS, and SERGIO
DOE,

Defendants.

 

x
NOTICE OF DEPOSITION OF PLAINTIFF CARLOS E. SIERRA RODRIGUEZ
PLEASE TAKE NOTICE that, pursuant to FED. R. Civ. P. 30, the testimony, upon oral
examination of Plaintiff Carlos E. Sierra Rodriguez (“Plaintiff”), as an adverse party, will be
taken before a notary public who is not an attorney, or employee of an attorney, for any party or
prospective party herein, and is not a person who would be disqualified to act as a juror because
of interest or because of consanguinity or affinity to any party herein, via stenographic reporting,

at the offices of Rabinowitz, Galina & Rosen, 94 Willis Avenue, Mineola, New York 11501, on

Page 1 of 2
Case 1:19-cv-04896-LDH-ST Document 38 Filed 08/31/20 Page 6 of 10 PagelD #: 74

the 28" day of October, 2020, at 2:00 P.M. in the afternoon of that day.

PLEASE TAKE FURTHER NOTICE that said Plaintiff is required to produce at such
examination the following documents, electronically stored information, or objects, and must
permit inspection, copying, testing, or sampling of the material: All documents, electronically
stored information, or objects relating to Plaintiff's employment with any of the named
defendants and/or relating to Plaintiffs personal calendar (including, but not limited to, dates of
other employment, vacations, illnesses, etc.) for the time period during which Plaintiff was
employed by any of the named defendants.

Dated: August 29, 2020
Mineola, New York

RABINOWITZ, GALINA & ROSEN
Attorneys for Defendants

icf

By: Michael M. Rabinowitz, Esq.
94 Willis Avenue

Mineola, New York, 11501
Phone: (516) 739-8222
mrabinowitz@randglaw.net

TO: Michael Faillace, Esq.
MICHAEL FAILLACE & ASSOCIATES, P.C.
Attorneys for Plaintiffs
60 East 42™ Street
Suite 4510
New York, New York 10165
Phone: 212-317-1200
michael@faillacelaw.com

 

Page 2 of 2
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

x

ALEJANDRO MANUEL ZAPATA OSORIO, 19-CV-04896 (LDH) (ST)
ARTURO DEL RAZO, BRAULIO

ROLANDO CASHABAMBA CHANGO, NOTICE OF DEPOSITION
BYRON SALVADOR BARRERA PURSUANT TO Feb. R. Crv. P. 30
SANCHEZ, CARLOS E. SIERRA

RODRIGUEZ, EDWIN FABRICIO

CASHABAMBA TUBON, JESUS SIERRA,

JUAN SIERRA, RAMON ROSALES

GALVEZ, RAUL CHAVEZ DIAZ,

SEGUNDO LEANDRO ALULEMA

GUANO, SEGUNDO NICOLAS

SIGUENCIA ENCALADA, and WILDER

RODRIGUEZ, individually and on behalf of

others similarly situated,

 

Plaintiffs,
-against-

VECTOR STRUCTURAL PRESERVATION
CORP. (D/B/A VECTOR STRUCTURAL
PRESERVATION), NORTH STAR
STRATEGY, INC. (D/B/A NORTH STAR
STRATEGY), BILL HANDAKAS,
VASSILIOS HANDAKAS, and SERGIO
DOE,
Defendants.
xX

 

NOTICE OF DEPOSITION OF PLAINTIFF ALEJANDRO MANUEL ZAPATA OSORIO
PLEASE TAKE NOTICE that, pursuant to FED, R. Civ. P. 30, the testimony, upon oral
examination of Plaintiff Alejandro Manuel Zapata Osorio (“Plaintiff”), as an adverse party, will
be taken before a notary public who is not an attorney, or employee of an attorney, for any party
or prospective party herein, and is not a person who would be disqualified to act as a juror
because of interest or because of consanguinity or affinity to any party herein, via stenographic

reporting, at the offices of Rabinowitz, Galina & Rosen, 94 Willis Avenue, Mineola, New York

Page 1 of 2
Case 1:19-cv-04896-LDH-ST Document 38 Filed 08/31/20 Page 8 of 10 PagelD #: 76

11501, on the 28" day of October, 2020, at 10:00 A.M. in the forenoon of that day.

PLEASE TAKE FURTHER NOTICE that said Plaintiff is required to produce at such
examination the following documents, electronically stored information, or objects, and must
permit inspection, copying, testing, or sampling of the material: All documents, electronically
stored information, or objects relating to Plaintiffs employment with any of the named
defendants and/or relating to Plaintiff's personal calendar (including, but not limited to, dates of
other employment, vacations, illnesses, etc.) for the time period during which Plaintiff was
employed by any of the named defendants.

Dated: August 29, 2020
Mineola, New York

RABINOWITZ, GALINA & ROSEN
Attorneys for Defendants

/s{

By: Michael M. Rabinowitz, Esq.
94 Willis Avenue

Mineola, New York, 11501
Phone: (516) 739-8222
mrabinowitz(@randglaw.net

TO: Michael Faillace, Esq.
MICHAEL FAILLACE & ASSOCIATES, P.C.
Attorneys for Plaintiffs
60 East 42™ Street
Suite 4510
New York, New York 10165
Phone: 212-317-1200
michael(@faillacelaw.com

Page 2 of 2
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ALEJANDRO MANUEL ZAPATA OSORIO, 19-CV-04896 (LDH) (ST)
ARTURO DEL RAZO, BRAULIO

ROLANDO CASHABAMBA CHANGO, NOTICE OF DEPOSITION
BYRON SALVADOR BARRERA PURSUANT TO FEp. R. Civ, P. 30
SANCHEZ, CARLOS E. SIERRA

RODRIGUEZ, EDWIN FABRICIO

CASHABAMBA TUBON, JESUS SIERRA,

JUAN SIERRA, RAMON ROSALES

GALVEZ, RAUL CHAVEZ DIAZ,

SEGUNDO LEANDRO ALULEMA

GUANO, SEGUNDO NICOLAS

SIGUENCIA ENCALADA, and WILDER

RODRIGUEZ, individually and on behalf of

others similarly situated,

Plaintiffs,
-against-

VECTOR STRUCTURAL PRESERVATION
CORP. (D/B/A VECTOR STRUCTURAL
PRESERVATION), NORTH STAR
STRATEGY, INC. (D/B/A NORTH STAR
STRATEGY), BILL HANDAKAS,
VASSILIOS HANDAKAS, and SERGIO
DOE,

Defendants.

 

Xx

NOTICE OF DEPOSITION OF PLAINTIFF BRAULIO ROLANDO CASHABAMBA
CHANGO

PLEASE TAKE NOTICE that, pursuant to FED. R. Civ. P. 30, the testimony, upon oral
examination of Plaintiff Braulio Rolando Cashabamba Chango (“Plaintiff”), as an adverse party,
will be taken before a notary public who is not an attorney, or employee of an attorney, for any
party or prospective party herein, and is not a person who would be disqualified to act as a juror

because of interest or because of consanguinity or affinity to any party herein, via stenographic

reporting, at the offices of Rabinowitz, Galina & Rosen, 94 Willis Avenue, Mineola, New York

Page 1 of 2
Case 1:19-cv-04896-LDH-ST Document 38 Filed 08/31/20 Page 10 of 10 PagelD #: 78

11501, on the 28" day of October, 2020, at 12:00 P.M. in the afternoon of that day.

PLEASE TAKE FURTHER NOTICE that said Plaintiff is required to produce at such
examination the following documents, electronically stored information, or objects, and must
permit inspection, copying, testing, or sampling of the material: All documents, electronically
stored information, or objects relating to Plaintiff's employment with any of the named
defendants and/or relating to Plaintiff's personal calendar (including, but not limited to, dates of
other employment, vacations, illnesses, etc.) for the time period during which Plaintiff was
employed by any of the named defendants.

Dated: August 29, 2020
Mineola, New York

RABINOWITZ, GALINA & ROSEN
Attorneys for Defendants

By: Michael M. Rabinowitz, Esq.

94 Willis Avenue

Mineola, New York, 11501

Phone: (516) 739-8222
mrabinowitz(@randelaw.net

TO: Michael Faillace, Esq.
MICHAEL FAILLACE & ASSOCIATES, P.C.
Attorneys for Plaintiffs
60 East 42™ Street
Suite 4510
New York, New York 10165
Phone: 212-317-1200
michael(@faillacelaw.com

Page 2 of 2
